                                                                          CLERK'S OFFICE U.S.DIST.COURT
                                                                                 AT m    Oc ,VA
                                                                                      FILED

                        IN TH E UN IT ED STATE S D ISTR ICT C O U RT              d2v 22 2212
                       FOR THE W ESTERN DISTRICT OF W RGINIA
                                   R O A N O K E DIW SIO N                    JUL    .DU EY CLERK
                                                                            BY:       .
                                                                                    EPUW CI. E .
ROBERT ALLEN DUTTON ,                     )
    Petitioner,                           )      CivilA ction N o.7:17cv00258
                                          )
V.                                        )
                                          )
U N K N OW N ,                            )      By:M ichaelF.U rbansld
        R espondent.                      )      ChiefU nited StatesD istrictJudge

      Thism atterisbeforethecourton pro#tpetitionerRobertAllen Dutton'stsfth and sixth
                                           ..




m otionsforreconsideration oftheorderentered onAugust1,2017,dism issinghispetition fora

wlitofhabeascorpusasuntimely. Dutton noteshisdissatisfaction with thedismissalandthe

denialsofhisvarioussubsequentmotions,and attemptstore-argue claim sraised in hisoriginal

petition.çtgl
            Bqeforeapartymay seekreliefunderRule6009,apartymustfirstshow itimeliness,
ameritoriousdefense,alackoftmfairprejudicetotheopposingparty,andexceptional
circumstances.'''Dowellv.StateFnrm Fire& Cas.Auto.Ins.Co.,993F.2d46,48(4th Cir.
1993)(quotingW ernerv.Carbo,731F.2d204,207(4thCir.1984)).Duttonfailstomakethis
showing,and a motion forreconsideration that%sisnothingm orethan arequestthatthe district

courtchangeitsmind''isnotauthorized.UnitedStatesv.W illinms,674F.2d310,313(4th Cir.
1982).M oreover,Duttondidnotappealthedismissalorder,andtheççvoluntary,deliberate,free
(andjtmtrnmmeledchoicenottoappealtheoriginaljudgmentorordercnnnotestablishabasis
forRule60relief.''Aikensv.Incrnm,652F.3d496,501(4thCir.2011)(intemalquotation
marksomitted).Finally,Duttonfailstoestablishavalidbasisfortheundersigned'srecusal.
Seepe.g.,Beluev.Leventhal,640F.3d567,572-74(4thCir.2011)(discussingrequirementsfor
judicialrecusal).Accordingly,itisherebyORDERED thatDutton'sfifth andsixthmotionsfor
reconsideration (ECFNos.18and 19)areDENIED.
       ENTER:ThisJ 7 dayofNovember,2018.
                                                 f*f         DV rV '                               '
                                                        ChiefU nitee ta esD istrictJudge
                                                                      .
                                                                  .
